Citation Nr: 9923472	
Decision Date: 08/19/99    Archive Date: 08/26/99

DOCKET NO.  95-32 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for a heart disorder.

2.  Entitlement to service connection for a hearing loss 
disability.

3.  Entitlement to service connection for a kidney disorder, 
claimed as kidney stones.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.A. Howell, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1943 to March 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied entitlement to service connection for 
the claims on appeal.  During the pendency of this appeal, 
the veteran moved to Massachusetts, and jurisdiction over his 
case was transferred to the Providence, Rhode Island, RO.

A hearing was held before a Member of the Board sitting in 
Washington, D.C., in June 1999.  The undersigned Member was 
designated by the Chairman of the Board to conduct such a 
hearing.  A transcript of the hearing testimony has been 
associated with the claims file.  At that hearing it was 
noted that the case would be held in abeyance for 60 days for 
the appellant to submit additional records.  No such records 
have been received, and the case is now before the Board for 
appellate review.


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claims.

2.  A heart disorder and a hearing loss disability are not 
currently shown based on the medical evidence submitted for 
the record.

3.  The veteran's available service medical records do not 
contain any complaints, findings, or diagnoses of kidney 
disorder.

4.  A kidney disorder was not established until many years 
after service and has not been shown to be related to service 
or any occurrence or event therein.


CONCLUSIONS OF LAW

1.  The claim for entitlement to service connection for a 
heart disorder is not well grounded.  38 U.S.C.A. § 5105(a) 
(West 1991 & Supp. 1999); 38 C.F.R. § 3.303 (1998).

2.  A claim for entitlement to service connection for a 
hearing loss disability is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991 & Supp. 1998); 38 C.F.R. § 3.303 (1998).

3.  A claim for entitlement to service connection for a 
kidney disorder, claimed as kidney stones, is not well 
grounded.  38 U.S.C.A. § 5107 (West 1991 & Supp. 1998); 
38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1999).  
If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(1998).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (1998).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
1991 & Supp. 1999); 38 C.F.R. § 3.303(d) (1998).  The Board 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
case, or whether the preponderance of the evidence is against 
the claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

However, the threshold question which must be resolved with 
regard to each claim is whether the veteran has presented 
evidence that each claim is well grounded; that is, that each 
claim is plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  A plausible claim is "one which is meritorious 
on its own or capable of substantiation."  Black v. Brown, 
10 Vet. App. 279 (1997).  The duty to assist under 
38 U.S.C.A. § 5107(a) is triggered only after a well-grounded 
claim is submitted.  See Anderson v. Brown, 9 Vet. App. 542, 
546 (1996); Peters v. Brown, 6 Vet. App. 540, 546 (1994).  
Evidentiary assertions by the person who submits a claim must 
be accepted as true for the purposes of determining whether a 
claim is well-grounded, except where the evidentiary 
assertion is inherently incredible or beyond the competence 
of the person making the assertion.  See Meyer v. Brown, 9 
Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19 
(1993).  

Where the determinative issue is factual rather than medical 
in nature, competent lay testimony may constitute sufficient 
evidence to well ground the claim.  See Caluza v. Brown, 7 
Vet. App. 498, 504 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  For a service-connected claim to be 
well-grounded, there must be a medical diagnosis of current 
disability, lay or medical evidence of in-service incurrence 
or aggravation of a disease or injury, and medical evidence 
of a nexus between the in-service injury or disease and 
current disability.  See Epps v. Brown, 9 Vet. App. 341, 343-
44 (1996), aff'd, 126 F.3d 1464 (Fed. Cir. 1997); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. 
Cir. 1996).

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, show that 
the veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such a 
condition.  The evidence must be medical in nature, unless it 
relates to a situation where lay evidence is competent.  
However, if chronicity is not applicable, a claim may still 
be well grounded on the basis of continuity of symptomatology 
if the condition was noted during service or during an 
applicable presumptive period and if competent evidence, 
either medical or lay, related the present disorder to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488 
(1997).

I.  Entitlement to Service Connection for a Heart Disorder

A review of the veteran's service medical records reveals no 
complaints, symptomatology, or findings of a heart disorder.  
The March 1946 separation examination report demonstrates a 
normal clinical evaluation of the veteran's cardiovascular 
system.  In addition, there is no indication of any inservice 
history of cardiac symptomatology.

Post service medical evidence shows no treatment or diagnosis 
of heart disease.  In April 1988, the veteran was treated for 
a sudden onset of chest pain related to a pulmonary embolus 
associated with an acute fracture of the right hip after a 
fall.  The final diagnosis was pulmonary embolus.  In a chest 
X-ray report dated in August 1991, the radiologist noted that 
the findings were suspicious for some very mild failure.  
Outpatient treatment notes make reference to a history of 
questionable atrial fibrillation or enlargement of the heart, 
but there is no definitive cardiac diagnosis associated with 
the claims file.  

At a hearing before the Board in June 1999, the veteran 
testified that he was told he had an enlarged heart years 
ago.  He was on high blood pressure medication and believed 
that he was in line for some major work on his heart.  He 
admitted that the doctor had not indicted what the major work 
might be and it was not a cardiologist who told him.  He 
complained of pain as if someone was pushing on him and was 
on Accupril for hypertension.  He recalled that his heart 
would pound real hard if he did any heavy lifting or hard 
running while on active duty service.  Upon further 
questioning, he denied ever having treatment in service for a 
heart disorder and was first treated for fibrillation around 
1960.  Service medical records, including entrance and 
separation physical examinations are negative for complaints 
of findings of cardiovascular pathology.  Blood pressure 
readings at separation were not noted to be abnormal.  
Cardiovascular examination was normal.

Based on the evidence above, the Board finds that there is no 
evidence that the veteran had a heart disorder during 
service.  Specifically, the service medical records are 
negative for a heart disorder and the March 1946 separation 
examination report indicates a normal clinical evaluation of 
the veteran's cardiovascular system.  Thus, there is no 
evidence that he developed a heart disorder during his period 
of active duty service.  Further, although the post service 
medical records suggest a possible diagnosis of a heart 
disorder, made over 40 years after service separation, there 
is no evidence of treatment for a heart disorder in the 
intervening years, nor is there evidence that any currently-
diagnosed heart disorder is related to service.  As the 
medical evidence does not show an in-service incurrence of a 
heart disorder and the evidence does not show a medical nexus 
between the claimed in-service heart disorder and any current 
questionable heart disorder, the claim must be denied on the 
basis that it is not well grounded.  As any cardiovascular 
disorder was first shown years post-service, the presumption 
of service connection is not for application.

II.  Entitlement to Service Connection for a Hearing Loss 
Disability

In addition to the regulations cited above, for purposes of 
applying the laws administered by VA, impaired hearing will 
be considered to be a disability when the auditory threshold 
in any of the frequencies of 500, 1,000, 2,000, 3,000, or 
4,000 Hertz (Hz) is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies of 
500, 1,000, 2,000, 3,000, or 4,000 Hz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (1998).  
Further, to establish service connection for a hearing loss 
disability, the veteran is not obliged to show that his 
hearing loss was present during active military service.  

However, if there is insufficient evidence to establish that 
a claimed chronic disability was present during service, the 
evidence must establish a nexus between his current 
disability and his inservice exposure to loud noise.  See 
Godfrey v. Derwinski, 2 Vet. App. 352 (1992).  Moreover, with 
certain enumerated disorders such as sensorineural hearing 
loss, service incurrence may be presumed if the disease is 
manifested to a degree of 10 percent or more within one year 
after the date of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.307, 3.309 (1998).

After a review of the evidence, the Board must conclude that 
the evidence does not demonstrate that a hearing loss 
disability, as defined by the regulation, is currently shown.  
Since service connection cannot be granted for a 
"disability" that is not shown to exist, the Board must 
accordingly find that a claim for service connection for such 
a disability is not well grounded and, therefore, must be 
denied.  See Edenfield v. Brown, 8 Vet. App. 384 (1995) (en 
banc).  

Specifically, a review of the veteran's service medical 
records reveals no complaints, symptomatology, or findings of 
a hearing loss disability.  In March 1946 separation 
examination report demonstrates a normal clinical evaluation 
of the veteran's ears and the hearing tests for watch, coin 
click, whispered voice, and spoken voice were normal, 
bilaterally.  In addition, there is no indication of any 
inservice history of hearing trouble of any kind.

At his hearing before the Board, the veteran testified that 
he had difficulty hearing.  He reported that he was a 
carpenter's mate on ship and spent time working under two 
five-inch guns.  He reflected that every time the guns were 
fired, it was noisy and he was not given ear muffs or ear 
plugs.  He had been told at a study through the VA in 1965 
that he was deaf.  He complained of ringing in his ears but 
did not wear hearing aids.  Upon further questioning, he 
indicated that the guns were fired indiscriminately.  He 
conceded that he never received any treatment for a hearing 
loss disability as a matter of pride.  

Post service medical records are completely negative for 
treatment of or a diagnosis of a hearing loss disability.  It 
must be emphasized that the medical evidence of record does 
not show that a hearing loss disability, as defined by 
regulation, is exhibited at this time.  Since, as previously 
discussed, service connection cannot be granted for a 
disability that is not currently manifested, the Board must 
find that the veteran has not submitted evidence sufficient 
to justify a belief by a fair and impartial individual that 
service connection for a hearing loss disability could be 
granted, as is required under the provisions of 38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1999); see also Tirpak v. 
Derwinski, 2 Vet. App. 609, 610-11 (1992).  The Board 
accordingly finds that his claim for service connection for a 
hearing loss disability is not well grounded and is therefore 
denied, in accordance with the decision of the Court in 
Edenfield.

III.  Entitlement to Service Connection for a Kidney 
Disorder, Claimed as Kidney Stones

With respect to the veteran's kidney disorder, significantly, 
none of the medical examiners have attributed the veteran's 
kidney disorder to his active service.  In August 1991, he 
was hospitalized with left lower quadrant pain and a history 
of several kidney stones was noted.  Diagnostic testing was 
suspicious for kidney stone on the left and he was discharged 
after the stone passed several days later.  

At a hearing before the Board in June 1999, the veteran 
testified that he first had kidney problems in 1945.  He 
related that he had to stand on his tiptoes to urinate and 
started having problems not long after that.  He was 
transferred to the Carrier Independence for treatment then 
transferred back to his own ship.  He indicated that he did 
not have any more problems with his kidneys for a good number 
of years but started to be affected by the problem and had 
been hospitalized for seven or eight times.  He remarked that 
he had been treated by several different doctors but most 
were deceased.  His last treatment in 1991 but he still had 
pain in his side.  Upon further questioning, he related that 
his in-service symptoms included pain in the right abdomen 
with a feeling that he needed to move his bowels.  He 
recalled that the next episode after the one in service 
occurred in 1955, some nine years after service separation, 
and he thought they occurred in five year increments.  

Based on the evidence above, the Board finds that there is no 
evidence that the veteran had a chronic kidney disorder 
during service.  Specifically, the service medical records 
are negative for a kidney disorder and the March 1946 
separation examination report indicates a normal clinical 
evaluation of the veteran's genito-urinary system.  
Therefore, there is no evidence that he developed a kidney 
disorder during his period of active duty service.  Further, 
although diagnosed with kidney stones in 1991 and a history 
of kidney stones was noted, there is not evidence that his 
currently diagnosed kidney disorder is related to service.  
As the medical evidence does not show an in-service 
incurrence of a kidney disorder and the current evidence does 
not show a medical nexus between the claimed in-service 
kidney stones and the current kidney disorder, the claim must 
be denied on the basis that it is not well grounded.  Again, 
the presumption of service connection for kidney stones is 
not for application as no pertinent findings were noted 
within 1 year of service separation.

Even accepting that the veteran experienced a kidney disorder 
in service, available competent evidence has failed to 
demonstrate continuity of symptoms sufficient to support of 
claim of entitlement to service connection for a kidney 
disorder, currently diagnosed as kidney stones.  By the 
veteran's own testimony, he did not have subsequent treatment 
for kidney stones until 1955, or nine years after service 
separation.  Further, as previously noted, the evidence 
showed no treatment for a kidney disorder until 1991, or 45 
years after separation from service.  Thus, the at least nine 
year gap, and as much as 45 year gap, between separation from 
service and treatment in this case fails to satisfy the 
continuity of symptomatology required to support the claim 
for entitlement to service connection.  In the absence of 
competent, credible evidence of continuity of relevant 
symptomatology, service connection is not warranted.

Thus, based on the above evidence, the Board finds that the 
veteran has not provided any credible medical statements that 
would etiologically link his current kidney disorder with a 
claimed in-service occurrence of kidney stones.  The veteran 
has only offered his lay opinion concerning its development.  
Mere contentions of the veteran, no matter how well-meaning, 
without supporting medical evidence that would etiologically 
relate his kidney disorder with an event or incurrence while 
in service, does not constitute a well-grounded claim.  
Caluza v. Brown, 7 Vet. App. 498 (1995); Lathan v. Brown, 7 
Vet. App. 359 (1995); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1994); King v. Brown, 5 Vet. App. 19 (1993).  

In conclusion, the Board has considered the veteran's 
statements that he has continually suffered from a heart 
disorder, a hearing loss disability, and a kidney disorder 
since separation from service in 1946.  Although the 
veteran's statements are probative of symptomatology, they 
are not competent or credible evidence of a diagnosis, date 
of onset, or medical causation of a disability.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); Miller v. 
Derwinski, 2 Vet. App. 578, 580 (1992).  The veteran's 
assertions are not deemed to be credible in light of the 
other objective evidence of record showing no continuing 
findings indicative of the claimed disabilities.  The veteran 
lacks the medical expertise to offer an opinion as to the 
existence of current medical pathology, as well as to medical 
causation of any current disabilities.  Id.  In the absence 
of competent, credible evidence of continuity of relevant 
symptomatology, service connection is not warranted for the 
disabilities claimed on appeal.


	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for a heart disorder is 
denied on the basis that the claim is not well grounded.  

Entitlement to service connection for a hearing loss 
disability is denied on the basis that the claim is not well 
grounded.  

Entitlement to service connection for a kidney disorder, 
claimed as kidney stones, is denied on the basis that the 
claim is not well grounded.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeal

 

